ORDER

PER CURIAM.
Employee appeals the final award of the Labor and Industrial Relations Commission (Commission) denying employee disability compensation. We affirm. The order of the Commission is supported by competent and substantial evidence on the record as a whole and no error of law appears; an extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).